Citation Nr: 0828178	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-17 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which assigned a 70 percent 
disability evaluation for PTSD effective January 27, 2005.  

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in July 2008.  A transcript of 
the hearing is of record.  The veteran submitted additional 
evidence directly to the Board at the time of his hearing, 
which was accompanied by a waiver of RO consideration.  The 
evidence will therefore be considered in this decision. 38 
C.F.R. § 20.1304 (2007).


FINDING OF FACT

The veteran's PTSD does not cause total social impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  

Service connection for PTSD was granted with a 50 percent 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411, effective April 12, 2001.  See January 2002 rating 
decision.  The veteran filed a claim for increased rating 
that was received in January 2005.  He was subsequently 
assigned a 70 percent evaluation for PTSD effective January 
27, 2005.  See April 2005 rating decision.  The veteran, 
however, contends that he is entitled to a 100 percent 
evaluation.  See April 2005 notice of disagreement (NOD).  

Pursuant to the General Rating Formula for Mental Disorders, 
only one rating in excess of 70 percent is available for 
PTSD, namely a 100 percent rating that requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and/or memory loss for names 
of close relatives, own occupation, or own name.  See 38 
C.F.R. § 4.130 (2007).  In short, the veteran must suffer 
from both total occupational and social impairment in order 
to warrant the assignment of a 100 percent rating.  See 
Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met); compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  When evaluating the level of disability 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation on the basis of social impairment.  38 C.F.R. § 
4.126(b).

The veteran underwent a VA compensation and pension (C&P) 
review examination for PTSD in March 2005, at which time his 
claims folder was available and reviewed.  The purpose of the 
examination was to assess potential changes in PTSD symptoms 
and impacts since the last C&P examination in August 2002.  
The report was based on the compilation of information from 
self-report, available medical records, claims folder, and 
psychological testing, including the Beck Depression 
Inventory II (BDI-II), PTSD Checklist - Military version 
(PCL-M), and Combat Exposure Scale (CES).  

The veteran denied any legal history (DWIs, arrests, time in 
jail, etc.) since his last exam, as well as any incidents of 
violence.  He did acknowledge extreme irritability and anger, 
which often escalated to yelling. The veteran reported that 
he was still married to and living with his wife of 37 years 
and described his relationship with her as fair.  He reported 
that he remains emotionally distant from his three adult 
children and stated that they do not fully understand why he 
becomes so angry at times.  He indicated that he attempted to 
talk to them in 2001 about the impact of PTSD on his 
functioning, but this was only somewhat helpful.  Since the 
last examination, the veteran reported that he has continued 
actively avoiding contact with others, isolates himself, and 
avoids almost all social activities except going to church.  
The examiner reported the findings in a March 2005 letter 
written by Dr. O. Scott, which will be discussed in more 
detail below.  The veteran reported that since his last 
examination, he had continued to see Dr. Scott about twice 
per month and reported that he finds psychotherapy helpful.  

When asked what his chief complaints were, the veteran 
reported that "things that are going on with me now have 
been going on since 9/11, but they've gotten worse with Iraq.  
My life has just been a mess.  It's turned upside down since 
Vietnam.  Most of all now is this thing in Iraq.  It makes me 
very angry.  I can't watch the news anymore because it makes 
me so angry and frustrated.  Iraq is bringing back memories 
of my section chief who was killed in Vietnam when I was 
hospitalized for my finger injury."  When asked why he 
sought a re-evaluation, the veteran reported that it was 
important for him to have a rating of 100 percent, even if it 
does not change his monthly pension, because he feels that 
the disorder has affected his life completely and he would 
like the rating to reflect the pervasive impact of PTSD on 
his overall functioning.  

Mental status examination revealed that the veteran was alert 
and oriented in all spheres.  He complained of short-term 
memory problems that appear to be due to his concentration 
difficulties, rather than to memory impairment.  There was no 
evidence of gross cognitive dysfunction.  He was neatly 
groomed with good hygiene and displayed a full range of 
affect.  His speech was normal with regard to volume, 
production, content and clarity.  No delusions of 
hallucinations were detected and contact with reality was 
intact.  They veteran acknowledged current suicidal ideation 
(occasional fleeting thoughts without a plan or imminent 
intent), and he reported past suicidal ideation with a plan 
(to jump out of his car) but without imminent intent.  He 
denied current homicidal ideation but acknowledged past 
homicidal ideation without a plan or imminent intent.  No 
gross impairment of thought processes or communication was 
detected and the examiner indicated that the veteran is able 
to maintain personal hygiene and activities of daily living.  

The examiner reported that the veteran's current PTSD 
symptoms were consistent with those reported during the 
previous examinations and that he continues to experience a 
full range of PTSD symptoms as a result of traumatic events 
he experienced in Vietnam, to include four reported re-
experiencing symptoms.  Specifically, the veteran experiences 
intrusive thoughts about Vietnam two to three times per week, 
which cause him a severe amount of distress (he is unable to 
engage in any activity for several hours following an 
intrusive thought).  He reported nightmares related to his 
experiences in Vietnam, which occur several times a week and 
cause him a severe amount of distress (he is unable to fall 
back to sleep after being awakened by a nightmare).  Once or 
twice a month, the veteran experiences flashbacks in which he 
loses awareness with reality and believes that he is back in 
Vietnam.  He is unaware how long these episodes last, but he 
said that he uses strategies from therapy to help "return to 
normal" such as repeatedly telling himself that he is not in 
Vietnam.  

The veteran reported psychological reactivity (feels 
depressed and cries) when he is reminded about the war; 
specific efforts to avoid thinking or talking about the war; 
avoidance of places, people and situations that are reminders 
of the war (avoiding watching war movies and the news because 
of frequent updates on the war in Iraq); and loss of interest 
in once pleasurable activities, such as dancing and fishing, 
that has progressively worsened over the past couple of 
years.  The veteran indicated that he does not enjoy doing 
anything social and related his decreased socialization to 
intrusive memories of trauma and associated dysphoria.  He 
reported a sense of foreshortened future and indicated that 
he has never made any long-term plans and has no positive 
expectations for his future.  Additionally, he experiences 
five symptoms of increased arousal - trouble sleeping both on 
nights when he has and does not have nightmares (only gets 
three hours of sleep per night); extreme irritability and 
easily angered; diminished concentration and easily 
distracted; frequent hypervigilant behaviors; and an 
exaggerated startle response to sudden loud noises.  The 
examiner indicated that the veteran's PTSD symptoms currently 
evidence negative impact on his employability, family role, 
social relationships, leisure activities, ability to initiate 
and complete activities, and quality of life.  

The examiner reported that the findings on this examination 
indicate that since the last C&P examination in 2002, the 
veteran continues to evidence a full range of symptoms 
diagnostic of PTSD, which have worsened in frequency and 
severity in several areas, specifically increased 
hyperarousal symptoms with exacerbated chronic irritability 
and greatly decreased concentration and focus.  Moreover, 
current findings indicate that PTSD symptomatology is 
exerting more widespread and debilitating negative impact on 
multiple areas of functioning, particularly decreased social 
involvement, increased withdrawal and social isolation, and 
increased anhedonia, relative to prior evaluation in 2002.  
The veteran was assigned Axis I diagnoses of chronic PTSD and 
moderate recurrent major depressive disorder and a Global 
Assessment of Functioning (GAF) score of 40 was assigned.  
The examiner indicated that the veteran qualified for this 
lower GAF score based on major impairment in employability, 
thinking and mood.  

A March 2005 letter from Dr. O. Scott at The Psychology 
Clinic reports that he had following the veteran continuously 
since April 2002.  Dr. Scott included a detailed discussion 
of the veteran's functioning at the time of intake in 2002 
and indicated that the veteran had begun individual and group 
psychotherapy in addition to psychological treatment.  At the 
time of the letter, Dr. Scott reported that the veteran was 
stable through a reduction in life stress, medication and on-
going psychological therapy.  Support from his wife, family 
and church had been strong.  The veteran continued to meet 
the criteria for PTSD while his depressive symptoms had 
improved significantly.  His symptoms remained reactive to 
low levels of stress, resulting at times in his becoming 
highly anxious, disoriented and confused.  Recent news 
coverage of the war in Iraq had caused him to feel increased 
anger, anxiety and feelings of frustration and hopelessness.  
In particular, hearing about incidents in which US troops 
have been killed or injured has reminded him of the loss of 
his section chief, who was killed while the veteran was 
hospitalized for treatment of an injury.  

Dr. Scott reported that the prognosis for the veteran to 
return to work was very poor.  He indicated that chronic and 
severe PTSD results in permanent changes in brain functioning 
that are not reversible through any form of treatment.  The 
physiological effects of chronic autonomic arousal (e.g., 
reduced capacity for affect regulation due to changes in 
brain structure) are unlikely to remit, although reduced 
symptoms have occurred as a result of removing the stress of 
his job and a comprehensive program of treatment.  The 
veteran will need to be followed medically and will benefit 
from on-going psychological treatment.  It was Dr. Scott's 
professional opinion that the veteran is permanently and 
totally disabled relative to employment and should not 
attempt to return to his former job or other work.  

The veteran has received some treatment for PTSD from the 
Baton Rouge Outpatient Clinic.  In February 2006, he was 
assessed with stable PTSD.  See primary care note.  

Dr. Scott provided an Updated Psychological Evaluation dated 
June 2008 for the purpose of providing the veteran with an 
updated statement for documenting his current level of 
symptoms and functional impairment.  Dr. Scott reported that 
the veteran's last follow-up was in February 2007, at which 
time he had been attending seminary school.  The veteran 
discontinued seminary because it was causing increased 
anxiety and appeared to be increasing his PTSD symptoms.  At 
the time of the June 2008 interview, the veteran reported 
that he had returned to school for the fall 2007 semester and 
did complete the academic year.  He reported that attending 
seminary at the present was very difficult because he was not 
getting enough rest, which results in increased anxiety and 
anger problems.  The veteran has one additional year of study 
to complete to get his degree in ministry.  He continues to 
have only four to five hours of restful sleep per night, 
reports occasional nightmares and, more often, flashbacks and 
intrusive thoughts.  The veteran has occasional panic attacks 
(more than one monthly) as well as dissociative episodes 
where he becomes disoriented (once monthly).  This is not 
related to any known neurological syndrome, though the 
veteran did buy a GPS device because of fear of getting lost 
while driving.

Dr. Scott reports that for the past three years, the veteran 
has remained stable largely through a reduction in life 
stress, emotional support from his wife, medication, and on-
going psychological therapy.  He continues to meet the 
criteria for PTSD while depressive symptoms have improved 
significantly.  His symptoms remain reactive to low levels of 
stress, resulting in his becoming highly anxious, disoriented 
and confused.  It was Dr. Scott's opinion that the veteran is 
permanently and totally disabled as a result of the 
conditions discussed.  Dr. Scott again found that the veteran 
is permanently and totally disabled relative to employment 
and should not attempt to return to his former job or other 
work.  

The veteran testified that he only sees two doctors in 
regards to his PTSD, namely Dr. Scott and a physician at the 
VA Baton Rouge Outpatient Clinic.  He indicated that he goes 
to church every Sunday and a bible study every Wednesday 
night.  The veteran also attends classes in a seminary on 
Wednesdays and Saturdays.  He indicated that he has completed 
three years of seminary school and hopes to graduate, though 
he did have to drop out last year because it was too 
stressful.  He indicated that he sees his three children and 
grandchildren about once per month and that his marriage is 
good, though he and his wife did receive some counseling.  
The veteran reported that he and his wife do not socialize.  
She does not work and he spends the day studying.  He 
reported getting angry and frustrated over small things, 
having panic attacks at least once or twice a month that last 
a week and give him the sensation of being unable to breathe, 
re-experiencing events from Vietnam, and getting disoriented 
and lost in familiar places.  See July 2008 hearing 
transcript.  

The veteran's wife testified that the veteran mostly stays to 
himself reading and that they do not have a social life at 
all.  She reported that it has gotten worse over the years 
because they used to go to the movies, but now all they do is 
go to church.  See id.  

The evidence of record does not support the assignment of a 
100 percent rating for PTSD.  The Board acknowledges the 
veteran's report that he has actively avoided contact with 
others, isolates himself, and avoids almost all social 
activities except going to church.  See March 2005 VA C&P 
examination report.  The Board also acknowledges that the 
veteran and his wife have reported the absence of a social 
life.  See July 2008 hearing transcript.  Despite these 
reports, however, the veteran has been able to attend not 
only church on a regular basis, but he has also been able to 
attend bible study classes once a week and seminary school 
classes twice a week.  While he previously dropped out due to 
stress, he did return in fall 2007 and complete the academic 
year.  See 38 C.F.R. § 4.126(a).  He has also been married 
for over 37 years and maintains relationships with his 
children and grandchildren.  As such, the Board finds that 
the veteran does not have total social impairment, though he 
is totally impaired in the occupational sense.  See March 
2005 and June 2008 letters from Dr. Scott.  

The Board also acknowledges that the March 2005 VA examiner 
assigned the veteran a GAF score of 40, which represents some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association (1994) 
(DSM-IV).  Irrespective of the GAF score assigned, however, 
there is no evidence of symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation 
or own name.  In light of the foregoing, the Board concludes 
that the evidence does not show that the veteran's PTSD 
produces both total social impairment and total occupational 
impairment, so as to support a schedular 100 percent 
evaluation.  The Board notes that the veteran had been in 
receipt of a total disability rating based upon individual 
unemployability since June 2002.

II.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

Prior to the issuance of the April 2005 rating decision that 
is the subject of this appeal, the veteran was advised of the 
evidence needed to substantiate a claim for increased rating 
and of his and VA's respective duties in obtaining evidence.  
See February 2005 letter.  In March 2006, the veteran was 
notified that disabilities are rated on the basis of 
diagnostic codes, was told of the need to present evidence to 
meet the rating criteria and to establish an effective date 
of an award, and was provided the general rating formula for 
mental disorders.  See statement of the case (SOC).  The 
Board finds that the veteran has showed actual knowledge of 
the criteria for evaluating his PTSD, and his representative 
specifically argued that a higher rating was warranted under 
the relevant diagnostic criteria during the July 2008 
hearing.  The Board also notes that a Vazquez specific notice 
letter was provided to the veteran in June 2008, prior to his 
hearing.  Re-adjudication of the claim is not required, as 
the veteran waived RO consideration of the additional 
evidence that he provided.  Accordingly, the duty to notify 
has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's VA and private treatment records have been 
obtained and he was afforded an appropriate VA examination in 
connection with his claim.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


